Citation Nr: 1118649	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a claimed skin disorder.  

2.  Entitlement to service connection for claimed loss of vision in the left eye. 

3.  Entitlement to service connection for claimed residuals of a forehead laceration.   

4.  Entitlement to service connection for claimed scar over the left eye.   

5.  Entitlement to service connection for claimed cervical spine condition.  

6.  Entitlement to service connection for claimed nerve disorder of the left arm to include as secondary to the cervical spine disability.  

7.  Entitlement to service connection for a claimed residuals of a lip laceration.   

8.  Entitlement to service connection for claimed left shoulder disorder.  

9.  Entitlement to service connection for claimed tuberculosis.  

10.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected left knee degenerative joint disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966 and from August 1967 to August 1975.  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in March 2007, July 2007, March 2008, October 2008 and September 2009.  

The Veteran also testified at a videoconference hearing with undersigned Veterans Law Judge in January 2011.  

The issues of service connection for the residuals of lacerations of the forehead, above the left eye, and involving lower lip and service connection for cervical spine, left arm and left shoulder conditions are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated ichthyosis vulgaris and pruritis are shown as likely as not to have had their clinical onset during the Veteran's period of active service.  

2.  The currently demonstrated tinea cruris and intertrigo are not shown to have had their clinical onset during the Veteran's period of active service or to be due to any event or incident of that service.  

3.  The currently demonstrated left eye residuals of foreign body injuries with some visual impairment is shown as likely as not to be due to repeated trauma sustained by the Veteran to that eye as a welder during service.   

4.  The Veteran exhibited a positive tuberculosis skin test after his exposure to tuberculosis in service, but he is not shown to have had active tuberculosis at any time.  

5.  The service-connected  left knee disability currently is shown to be manifested by degenerative changes with complaints of pain, stiffness and intermittent swelling with flexion ranging from 80 degrees to 130 degrees and no findings of subluxation, instability, locking, ankylosis or dislocation; however, he is shown to have exhibited a loss of function that more nearly approximates that of extension restricted to no more than 10 degrees.       




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by ichthyosis vulgaris and pruritis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The Veteran's disability manifested by tinea cruris and intertrigo is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 

3.  By extending the benefit of the doubt to the Veteran, his acquired left eye disability manifested by foreign body residuals and some impairment of visual acuity is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 

4.  The Veteran does not have a disability manifested by tuberculosis due to disease or injury that was incurred in or aggravated by active service, nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.370, 3.371 (2010).

5.  The criteria for the assignment of an initial rating in excess of 20 percent for the service-connected degenerative joint disease of the left knee on the basis of limitation of flexion or a separate compensable rating based on recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5257, 5260, 5261 (2010). 

6.  The criteria for the assignment of a separate 10 percent rating for the service-connected degenerative joint disease of the left knee on the basis of limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5261 (2010); VAOPGCPREC 9-2004 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in August 2006 and December 2007, prior to the initial adjudication of the claims, and in May 2008, and April 2009.     

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2006, December 2007, and April 2009 letters provided this notice.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 2006 to March 2009 have been associated with the claims folder.  The private records and/or statements from R.I. Eye Institute, Dr. R.W., Dr. P. and Dr. R.B. are associated with the claims folder.  The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA joints examinations in February 2007 and July 2010 so that the severity of the service-connected left knee disability could be fully evaluated.  He underwent a VA dermatology examination in July 2010 so medical evidence could be obtained as to the nature and etiology of the claimed skin diseases.   

Regarding the claims for tuberculosis and a left eye disability, VA examinations were not requested. 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the claimed tuberculosis, there is no evidence of active disease in service or after service.  The Board finds that there is sufficient competent medical evidence on file for the Board to make a decision on the claim.

For the claimed left eye disability, there is evidence suggesting that the Veteran might have had a vision loss in the left eye that was related to injuries in service.  

As discussed, the current loss of left eye vision is attributed to nonservice-connected conditions.  

Accordingly, a remand for the purpose of obtaining a medical opinion regarding whether the Veteran's claimed tuberculosis and left eye disability are etiologically related to service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis or an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, and if active tuberculosis became manifest to a degree of 10 percent or more within three years from the date of the veteran's termination of such service, these conditions would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310. 

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."


Analysis

Service connection for a skin disability

The Veteran asserts that he developed a skin rash in service and that this skin rash has been present since service.  In an August 2006 statement, the Veteran stated that his skin disorder was first manifested in February 1970 and was also treated at the Naval medical facility in San Diego.   

In a November 2007 statement, the Veteran indicated that he had a generalized body rash since his tour in Vietnam.  He asserted that the medical term for the body rash was Ichthyosis Vulgaris.  In a June 2008 statement, the Veteran stated that, in service, he was told to bathe in warm water and use Dove soap to help his skin rash.  He reports, 35 years later, having continued treatment.  

At the VA examination in July 2010, the Veteran reported being treated for a groin rash in service.  He also reported that the itching of the skin had been severe since he was stationed in San Diego.  

At the hearing before the Board in January 2011, the Veteran testified that he was treated for a groin rash in 1968 and that  it had continued until now. The Veteran indicated that, after separation, he was treated for the skin rash by Dr. B.  

The service treatment records indicate that the Veteran was treated for a groin rash in July 1970.  He was given a salve.  Upon discharge examination in August 1975, examination of the skin was normal.  

There is competent evidence that the Veteran has a current skin disorder.  In statements dated in January 2000 and August 2008, Dr. R.W. stated that the Veteran was currently being treated for Ichthyosis vulgaris, pruritis, intertrigox, and tinea cruris.  

A June 1997 private treatment record by Dr. P. indicated that the Veteran had complaints of dry skin.  The Veteran had a dry, scaly scalp and a patch of scales above the left ear.  

A May 2007 VA dermatology clinic consultation record indicated that the Veteran had a history of chronic dry skin and pruritis and requested an evaluation.  The Veteran reported having itchy, dry skin since 1970 after returning from service in Guam and Vietnam.  

The Veteran indicated that the pruritis was worse on his back between his shoulder blades and posterior legs.  He was using Dove soap, but no moisturizer.  The examination revealed findings of diffuse, mild xerosis, and moderate to severe xerosis on his back and lower legs.  The assessment was that of pruritis.  

The records from Dr. R.W. dated in August 2008 show that the Veteran reported having had a 37 year history of an itching and burning rash on the back, arms and legs, which was worse after showering.  The assessment was that of ichthyosis vulgaris which might be the cause of the itching and burning and intertrigo and tinea cruris in the groin area.   

There is competent evidence that the Veteran had symptoms burning and itching in service and since service.  The Veteran is competent to testify as to his observable symptoms such as itching.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the Veteran's lay statements regarding the skin disorder to be credible.  His statements and the report of the symptoms have been consistent over the years.  See the treatment records dated in June 1997 by Dr. P.; the VA treatment records dated in May 2007, and the treatment records dated in August 2008 by Dr. R.W.  He has consistently reported the symptoms of itching and burning in service and thereafter.   

The Board finds that this medical evidence relates the symptoms of burning and itching to the current diagnosis of ichthyosis vulgaris.  In treatment records dated in August 2008, Dr. R.W. noted that the Veteran reported that he had a 37 year history of a history of itching and burning rash on the back, arms and legs, which was worse after showering.  

Dr. R.W. added that the assessment was that of ichthyosis vulgaris and noted that this might be the cause of the itching and burning.  In a January 2000 statement, Dr. R.W. opined that the Veteran had pruritis secondary to ichthyosis vulgaris.  

For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).

There is medical evidence which weighs against the claim for service connection for ichthyosis.  The July 2010 VA examination report indicates that the ichthyosis vulgaris was newly diagnosed.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

 Based on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current ichthyosis vulgaris and pruritis as likely as not had their clinical onset during his period of active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection for ichthyosis vulgaris and pruritis is warranted.

Service connection is not warranted for tinea cruris or intertrigo.  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In this case, there is no medical evidence which relates the tinea cruris or intertrigo to the Veteran's lay assertions of having symptoms of itching and burning since service.  The July 2010 VA examination report indicates that the examiner opined that it was less than a 50 percent probability that the tinea cruris was related to the service.  

There is no evidence suggesting that these disorders were present in service or competent evidence linking the onset of these manifestations to service.   

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current tinea cruris and intertrigo were incurred during service or are related to an in-service injury or disease.  

The preponderance of the evidence to this extent is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Service connection for loss of vision in the left eye

The Veteran asserts that he injured his left eye in service and this led to his current vision loss.  The Veteran reports experiencing a loss of vision in the left eye while serving at the base in New London, Connecticut.  

In a June 2007 statement, the Veteran asserts that he was treated for metal in the eye at the submarine base.  He contends that, upon entering service, his vision was 20/20 in the left eye and upon discharge, his vision in the left eye was 20/25.  

The service treatment records show that upon enlistment examination in 1962, vision in the left eye was 20/20.  Vision examinations in July 1966, August 1969, and January 1971 indicate that vision in the left eye was 20/20.  

The service treatment records show that the Veteran sought treatment for a possible foreign body in the left eye. An examination revealed no foreign body.  The Veteran was advised to wear sunglasses.  

In June 1973, the Veteran again sought medical treatment for a foreign body in the left eye.  The optometry clinic treatment record indicates that, three days earlier, the Veteran got rust in his eye while welding.  He experienced pain, irritation and photophobia.  

An examination revealed a small piece of metal in the superficial epithelium and a small rust ring.  The metal was removed.  An examination on the next day showed a rust ring. He was referred to the ophthalmology clinic.  There are no service treatment records from an ophthalmology clinic and it is not clear that the Veteran sought a consultation with that clinic.  

Separation examination report dated in August 1975 indicates that examination of the eyes was normal.  Vision was 20/20 in the left eye.  There is no competent evidence of vision loss in service.  

The medical evidence shows that the Veteran has current diagnoses of end stage primary angle open glaucoma, cataracts in both eyes, and refractive error and presbyopia in both eyes.  A July 2006 VA optometry clinic treatment record showed diagnoses of end stage primary angle open glaucoma, cataracts in both eyes, and refractive error and presbyopia in both eyes.  The record shows that the earliest evidence of a diagnosis of glaucoma was in April 1995.  See Dr. P.'s treatment records.  

The Veteran submitted a medical statement by Dr. R.B. in support of his claim.  In the January 2011 statement, Dr. R.B. indicated that the Veteran was first seen in his office in January 1999.  Dr. R.B. indicated that the Veteran was referred for a glaucoma evaluation and that, at the visit, he mentioned that, as part of his past ocular history, he had been a welder in the army and had been treated for multiple corneal foreign bodies.  

Dr. R.B. stated that examination in Januaruy 1999 demonstrated multiple corneal foreign body scars in the left eye.  Dr. R.B. further stated that the extent that these scars affected the Veteran's vision could not be determined because the Veteran also had advanced glaucomatous vision loss with an acuity of 20/400 in the left eye.  The Board notes that Dr. R.B. was a specialist in glaucoma, cataracts, disease, and surgery of the anterior segment of the eye.  

Thus, there is competent evidence that tends to show that the Veteran had residual left eye changes and some impairment of visual acuity due to repeated injuries and trauma sustained as a welder during service.   

The Veteran's credible lay assertions in this regard indicate that he had visual acuity of 20/25 in the left eye when he was discharged from service.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not suffers from the residuals of multiple foreign body injuries to the left eye and some slight visual impairment due to his duties as a welder during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the left eye residuals of multiple foreign body injuries with visual impairment is warranted.  


Service connection for tuberculosis

The Veteran asserts that service connection for tuberculosis is warranted because he was exposed to the disease while on active duty.    

The service treatment records show that the Veteran was exposed to tuberculosis on November 7, 1963.  Skin tests in November 1963 and January 1964 were positive.  However, active tuberculosis was not detected.  Chest x-ray examinations in November 1963, January 1964, July 1966, August 1969, January 1971 and August 1975 were normal.  

There is no medical evidence that the Veteran has ever had active tuberculosis.  The Veteran has not submitted any competent evidence showing that he has a current diagnosis of tuberculosis.  He submitted an unsigned statement dated in April 2008 when the author who was a registered nurse indicated that the Veteran's PPD test had a positive result (10 mm of induration).  

First, the Board finds this statement to have limited probative value because the statement is not signed.  However, even if the statement is authentic, a positive PPD test is not diagnostic of an active disease manifested by tuberculosis. 

The Veteran's lay assertions only serve to confirm that he was exposed to tuberculosis in service in November 1963 and has experienced symptoms of shortness of breath, but are not sufficient alone to establish that he had active tuberculosis at any time in service or thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

There is no evidence that the Veteran has medical expertise.  Lay hypothesizing, particularly in the absence of any supporting medical authority, serves no constructive purpose and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

While the Board is sympathetic to the Veteran's assertions, he is not qualified to render a medical opinion regarding whether he currently has tuberculosis. 

The Board notes that the Veteran, as a layperson, is not competent to establish a medical diagnosis or draw medical conclusions as to the meaning and the medical significance of a positive PPD test.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to some time in the distant past).

Absent such evidence of current disability, there is no basis for granting of service connection for tuberculosis.

Based on the foregoing, the Board finds that the preponderance of evidence is against the Veteran's claim of service connection for tuberculosis.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for tuberculosis must be denied on this record.


III.  Entitlement to an Increased Rating in excess of 20 percent for degenerative joint disease of the left knee.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Where a veteran has both a limitation of flexion, and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Service connection for degenerative joint disease of the left knee was granted in March 2007 and a 10 percent rating was initially assigned beginning on June 13, 2006 under Diagnostic Code 5010 for the evidence of painful or limited motion of the left knee.  A 20 percent rating was subsequently assigned for the service-connected left knee disability under Diagnostic Code 5258 beginning on June 13, 2006.  

The Board notes that a 20 percent rating is the highest possible rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Board has considered the other diagnostic codes pertinent to rating a knee disability.  There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

In applying the law to the existing facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected left knee disability manifested by degenerative joint disease based on a functional loss manifested by impairment of flexion of the left knee.  

A separate disability evaluation also is not warranted under Diagnostic Code 5257.  There is no objective evidence of lateral instability or recurrent subluxation of the left knee.  See the VA examination reports dated in February 2007 and July 2010.  

In fact, these VA examination reports showed that there was no evidence of lateral instability or joint laxity of the left knee.  

The Diagnostic Codes for rating limitation of motion of the knee or leg are Diagnostic Codes 5260 and 5261.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

The record does not demonstrate the requisite objective manifestations for a disability evaluation in excess of 20 percent for the left knee disability under Diagnostic Code 5260 based on limitation of flexion of the knee.  

In fact, the medical evidence shows that the flexion of the left knee ranged from a limitation of 80 degrees to full flexion.  See the VA examination reports dated in February 2007 and July 2010 and the VA treatment records dated in September 2006, April 2007, and August 2007.  

In order for a disability evaluation in excess of 20 percent to be assigned under Diagnostic Code 5260, flexion must be limited to 15 degrees or less.  Thus, the Board concludes that a rating in excess of 20 percent is not warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Significantly, the record does demonstrate some manifestations supporting the assignment of a separate rating for the service-connected left knee disability under Diagnostic Code 5261 based on a functional loss that more nearly resembles a compensable limitation of extension.  

Here, the medical evidence tends to show that the extension of the left knee was manifested by findings suggestive of a limitation approaching 10 degrees.  See the VA examination reports dated in February 2007 and July 2010 and the VA treatment records dated in September 2006, April 2007, and August 2007.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  

The Board finds that the currently assigned 20 percent rating contemplates a level of functional loss of flexion due to pain.  Pain was considered when the range of motion testing was performed.  The medical evidence shows that upon VA examination in February 2007, the Veteran had pain at 95 degrees of flexion and was able to flex the knee to 130 degrees.   

The July 2010 VA examination report indicates that there was objective evidence of pain on motion and objective evidence of pain with repetitive motion but no additional loss of motion due to pain.   

The VA examination reports and treatment records all note the Veteran's subjective complaints of pain.  However, there is no additional limitation of flexion of the left knee due to weakness, fatigability, incoordination, lack of endurance, or painful motion.  

On the objective medical evidence of record, there is no basis for the assignment of a higher rating due to additional disability due to weakness, fatigability, weakness, incoordination, or pain.  

The Board finds that the current 20 percent rating contemplates any additional disability due to pain including pain during flare-ups and with repetitive motion pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The left knee disability has not been shown to produce functional impairment that would warrant a rating higher than 20 percent.  See DeLuca, supra.  

As discussed, the medical evidence shows that, even with the complaints of pain, extension of the left knee is limited, at most, to 10 degrees, and the VA examiner who performed the VA examination in July 2010, concluded here was no additional limitation of motion of the left knee.  

The Board finds that a separate evaluations for instability of the left knee in addition to a separate rating for arthritis of the left knee with limitation of motion is not warranted under VAOPGCPREC 23-97.  There is no objective evidence of instability of the left knee in addition to the arthritis.  See the February 2007 and July 2010 VA examination reports.  

However, a separate 10 percent evaluation is warranted under VAOPGCPREC 9-2004 for the limitation of extension of the left knee.  

As noted, upon VA examination in July 2010, the left knee had a limitation of extension of 10 degrees.  

Thus, the Board concludes that a separate compensable rating is assignable under Diagnostic Code 5261 in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board finds that additional staged ratings are not warranted.  The Board has examined the record and finds that the 20 percent rating assigned to the left knee disability from June 13, 2006, and the separate 10 percent rating assigned for the limitation of extension from July 28, 2010, properly compensate the Veteran for his service-connected left knee disability.   

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected left knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue more than reasonably describe the Veteran's disability level and symptomatology.  The criteria for rating knee disabilities provide for the disability based on a loss of motion and painful motion.  

The Veteran's symptoms and manifestations are contemplated in the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

In summary, the Board concludes that a disability rating in excess of 20 percent for the service-connected left knee disability is not assignable, for the reasons discussed hereinabove.  

The preponderance of the evidence to this extent weighs against the claim, the benefit of the doubt doctrine is not for application. Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim of an initial higher rating in excess of 20 percent for the left knee disability is denied. 

However, on this record, a separate rating of 10 percent is warranted for the service-connected left knee disability based on his demonstrated limitation of extension.   



ORDER

Service connection for ichthyosis vulgaris and pruritis is granted.  

Service connection for tinea cruris and intertrigo is denied.  

Service connection for the left eye residuals of foreign body injuries with impairment of visual acuity is granted.  

Service connection for claimed tuberculosis is denied.  

A rating in excess of 20 percent for the service-connected residuals of a torn medical meniscus of the left knee based on limitation of flexion or a separate compensable rating on the basis of recurrent subluxation and lateral instability is denied.  

A separate rating of 10  percent for the service-connected left knee disability based on limitation of extension is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

Regarding the claim for service connection for residuals of a forehead laceration, scar over the left eye, lip laceration, cervical spine disability, a left shoulder disability, and a nerve disability of the left arm, the Board finds that additional development is necessary.  

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran contends that he sustained lacerations to the forehead, above the left eye and to the lip in service and now has residual scars due to these injuries.  The service treatment records show that, in August 1968, he sustained a laceration to the lower lip that was sutured.  

The service treatment records show that he sustained a laceration to the forehead. The wound was cleaned and sterri strips were applied.  At the hearing in January 2011, the Veteran testified that, while working aboard a ship, he hit his head on a deck plate.  The Veteran stated that he sustained the lacerations over the left eye and forehead in the same incident.  The Veteran also reports sustaining a laceration in a car accident when his lip hit the steering wheel.  

The Veteran contends that he currently has scars due to these in-service injuries.  The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of current disabilities, injuries in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he injured his cervical spine, left shoulder and left arm in service.  At the hearing in January 2011, the Veteran stated that, in service, when playing volleyball, he went to hit the ball and was pushed into a steel pole.  He reports suffering a concussion and a broken collarbone.  


The service treatment records show that, in August 1970, the Veteran sought treatment for pain in the right shoulder for one day. It was noted that the history was negative for trauma.  The record indicates that the Veteran noticed the aching pain posterior to the right shoulder on the previous night.  He reported playing volleyball, but indicated that this was usual activity.  An examination showed that the pain was located under the mid portion of the sternum.  There was full range of motion.  The impression was that of muscle strain.  

In a May 2008 statement, the Veteran asserted that he had injured his left shoulder in service, not his right shoulder and that this was incorrectly reported in the service treatment records.  

There is competent evidence of left shoulder and arm symptoms and a cervical spine disability.  An October 2007 VA treatment record shows that the Veteran had left shoulder arthralgia.  A September 1991 MRI report notes that the Veteran had complaints of numbness in the left shoulder, arm and hand.  The impression was that of moderate left C6-7 disc protrusion.   

The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of current disabilities, injuries in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment for the claimed scars of the forehead, above the left eye and lip and the cervical spine, left shoulder and left arm disabilities.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for the claimed disability. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and/or non-VA medical treatment rendered for the claimed scars of the forehead, above the left eye and lip and for the cervical spine, left shoulder and left arm disabilities.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of the claim to VA.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed scars of the forehead, above the left eye, and lip.  

The Veteran's VA claims folder must be made available to the examiner for review in   connection with the examination.  

The examiner should identify all residuals of the claimed lacerations to the forehead, above the left eye, and involving the lower lip.  The examiner should report whether the Veteran currently has a scar as a residual and if so, report the length and width of the scars in inches or centimeters.  

The examiner should provide a rationale for the opinions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed cervical spine, left shoulder and left arm conditions.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report all current diagnoses pertinent to the cervical spine, left arm to include any neurological disorders, and left shoulder.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine, left arm or left shoulder disability is due to an event or incident of his period of active service, including the shoulder injury documented in the service treatment records.   

The examiner should provide a rationale for the opinions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

4.  Following completion of all indicated development, the RO readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford then a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


